Warren C.P. No. 00CR19073. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Warren County. Upon consideration of appellant’s motion to supplement the record with juror questionnaires,
IT IS ORDERED by the court that the motion to supplement the record be, and hereby is, granted, and that the Clerk of the Warren County Court of Common Pleas, within 20 days of the date of this entry, certify and transmit to the Clerk of this court all juror questionnaires used during voir dire proceedings at defendant’s trial.